       Case 5:18-cv-00222-DPM Document 69 Filed 07/29/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

TRENDIA BAILEY and JOHN'NIQUA
WOFFORD-LIBBET, Each Individually
and on Behalf of all Others Similarly Situated             PLAINTIFFS

v.                        No. 5:18-cv-222-DPM

JEFFERSON COUNTY, ARKANSAS                                DEFENDANT

                             JUDGMENT
     Bailey and Wofford-Libbet's complaint 1s dismissed with
prejudice. The Court retains jurisdiction until 31 December 2021 to
enforce the parties' settlement and resolve any attorney's fee issues.



                                  D .P. Marshall Jr.
                                  United States District Judge
                                     ~°i ~      /IP)../
